  Case 19-20062       Doc 11      Filed 02/14/19 Entered 02/14/19 07:46:53            Desc Main
                                    Document     Page 1 of 1


Knute Rife (USB No. 4756)
Rife Law Office
PO Box 2941
Salt Lake City, UT 84110
Telephone: 801-809-9986
Email: KARife@RifeLegal.com
Attorney for Debtor

                     IN THE UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF UTAH


In re George Lewis Pease,
                                                                  Case No. 19-20062
Debtor,
                                                                       Chapter 13
Address: 3891 Barton Creek Dr.
         Eagle Mountain, UT 84005                                 Filed Electronically
Last four digits of Social Security No: 0767


              EX PARTE MOTION TO DISMISS PURSUANT TO 11 U.S.C. 1307(b)
                         AND BANKRUPTCY RULE 1017(f)(2)

       Debtor requests pursuant to 11 U.S.C. 1307(b) and Bankruptcy Rule 1017(f)(2) that the

Court dismiss this case. This case has not been previously converted, no hearing is required or

necessary, and Debtor is entitled to an order of dismissal as a matter of right.

       DATED this 14th day of February, 2019.



                                                  /s/ Knute A. Rife
                                               Knute A. Rife
                                               Attorney for Debtor




                                                  1
